Title: To Thomas Jefferson from Oliver Ellsworth, 4 December 1792
From: Ellsworth, Oliver
To: Jefferson, Thomas



Sir
Decr. 4th. 1792

A committee of the Senate on the judicial department, would be happy to receive from you, on Thursday morning next, at 10 oClock, in the Committee room if that time and place should be convenient for you, information relative to that part of the President’s speech at the opening of the session which alludes to “aggressions by our citizens on the territory of other nations and other infractions of the law of Nations.” I have the honor to be, with great respect Sir, your obedient humble Servant

Oliver Ellsworth

